Citation Nr: 0829716	
Decision Date: 09/02/08    Archive Date: 09/10/08

DOCKET NO.  03-26 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased evaluation for bilateral shin 
splints, evaluated as 10 percent disabling from July 24, 2001 
to February 15, 2006, and 20 percent disabling from February 
16, 2006.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

L. J. N. Driever, Counsel




INTRODUCTION

The veteran had active service from November 1975 to May 
1977.  

This claim comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.  The RO in Houston, Texas certified this claim 
to the Board for appellate review.

In June 2007, the Board affirmed the RO's rating decision.  
The veteran then appealed the Board's decision to the United 
States Court of Appeals for Veterans Claims (Court).  In July 
2008, based on a Partial Joint Motion To Remand (joint 
motion), the Court remanded this claim to the Board for 
compliance with instructions in the joint motion.

In VA Forms 9 received at the RO from September 2003 to 
August 2006, the veteran requested a Board hearing at the RO.  
By letter dated September 2006, the Board acknowledged the 
hearing request and informed the veteran of the date of her 
scheduled hearing.  Before that date, however, the veteran 
cancelled the hearing and requested an adjudication of her 
claim.  She also requested an extension of time, during which 
she could submit additional evidence.  Given this latter 
request, in a letter dated March 2007, the Board sought 
clarification from the veteran regarding whether she wanted 
to attend a hearing before the Board.  The Board notified the 
veteran that if she did not respond to the letter, the Board 
would assume that she no longer wanted a hearing.  
Thereafter, the veteran indicated that she no longer desired 
a hearing.  The Board thus deems the veteran's requests for a 
Board hearing withdrawn.    


FINDINGS OF FACT

1.  VA provided the veteran adequate notice and assistance 
with regard to her claim.

2.  From July 24, 2001 to February 15, 2006, shin splints of 
the veteran's right lower extremity caused no more than 
slight knee or ankle disability.  

3.  From July 24, 2001 to February 15, 2006, shin splints of 
the veteran's left lower extremity caused no more than slight 
knee or ankle disability.  

4.  Since February 16, 2006, shin splints of the veteran's 
right lower extremity have caused no more than moderate knee 
or ankle disability.  

5.  Since February 16, 2006, shin splints of the veteran's 
left lower extremity have caused no more than moderate knee 
or ankle disability.  

6.  The veteran's shin splint disability picture is not so 
exceptional or unusual with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.


CONCLUSIONS OF LAW

1.  The criteria for entitlement to a separate 10 percent 
evaluation, from July 24, 2001 to February 15, 2006, and a 
separate 20 percent evaluation, from February 16, 2006, for 
shin splints of the left lower extremity, with application of 
the bilateral factor, are met.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1-4.10, 
4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5262 
(2007).

2.  The criteria for entitlement to an increased evaluation 
for shin splints of the right lower extremity, evaluated as 
10 percent disabling from July 24, 2001 to February 15, 2006, 
and as 20 percent disabling from February 16, 2006, based on 
application of the bilateral factor, are met.  38 U.S.C.A. §§ 
1155, 5102, 5103, 5103A (West 2002); 38 C.F.R. §§ 3.159, 
3.321, 4.1-4.10, 4.25, 4.26, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5262 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's Duties to Notify and Assist

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), became law.  Regulations 
implementing the VCAA were then published at 
66 Fed. Reg. 45,620, 45,630-32 (Aug. 29, 2001) and codified 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2007).  The 
VCAA and its implementing regulations are applicable to this 
appeal.

The VCAA and its implementing regulations provide, in part, 
that VA will notify the claimant and his representative, if 
any, of the information and medical or lay evidence not 
previously provided to the Secretary that is necessary to 
substantiate a claim.  As part of the notice, VA is to 
specifically inform the claimant and his representative, if 
any, of which portion of the evidence the claimant is to 
provide and which portion of the evidence VA will attempt to 
obtain on the claimant's behalf.  They also require VA to 
assist a claimant in obtaining evidence necessary to 
substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that such assistance would 
aid in substantiating the claim.  38 U.S.C.A. 
§§ 5103(a), 5103A (West 2002); 38 C.F.R. § 3.159(b), (c) 
(2007); see also 73 Fed. Reg. 23,353, 23,356 (Apr. 30, 2008) 
(to be codified at 38 C.F.R. § 3.159).  

The United States Court of Appeals for Veterans Claims 
(Court) has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  See Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In this case, VA provided the veteran 
adequate notice and assistance with regard to her claim such 
that the Board's decision to proceed in adjudicating it does 
not prejudice the veteran in the disposition thereof.  
Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).



A.  Duty to Notify

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. 
App. 112, 119-20 (2004).  Where notice is not mandated at the 
time of the initial RO decision, it is not error to provide 
remedial notice after such decision.  Id. at 122-24. 

In March 2006, the Court held that the aforementioned notice 
requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; 
(2) existence of disability; (3) a connection between service 
and disability; 
(4) degree of disability; and (5) effective date of 
disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 
484 (2006).  The Court further held that notice under the 
VCAA must inform the claimant that, if the RO grants his 
service connection claim, it will then assign such an award a 
disability rating and an effective date.  Such notice must 
explain how VA determines the appropriate disability rating 
and effective date to assign the award.  Id. at 486.

In January 2008, the Court held that, with regard to claims 
for increased compensation, section § 5103(a) requires, at a 
minimum, that the Secretary notify the claimant that, to 
substantiate a claim, he must provide, or ask the Secretary 
to obtain, medical or lay evidence demonstrating a worsening 
or increase in severity of the disability and the effect that 
worsening has on his employment and daily life.  Vazquez-
Flores v. Peake, 22 Vet. App. 37, 43 (2008).  The Court 
further held that, if the Diagnostic Code (DC) under which 
the claimant is rated contains criteria necessary for 
entitlement to a higher disability rating that would not be 
satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life (such as a specific measurement or test result), 
the Secretary must provide the claimant at least general 
notice of that requirement.  The Court additionally held that 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant DCs, which typically provide for a range 
in severity of a particular disability from noncompensable to 
as much as 100 percent (depending on the disability 
involved), based on the nature of the symptoms of the 
condition for which disability compensation is being sought, 
their severity and duration, and their impact upon employment 
and daily life.  As with proper notice for an initial 
disability rating and consistent with the statutory and 
regulatory history, the notice must list examples of the 
types of medical and lay evidence the claimant may submit (or 
ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation.  Such 
evidence includes competent lay statements describing 
symptoms, medical and hospitalization records, medical 
statements, employer statements, job application rejections, 
and any other evidence showing an increase in the disability 
or exceptional circumstances relating to the disability.  Id. 
at 43-44. 

In this case, the RO provided the veteran VCAA notice on her 
claim by letters dated April 2003 and February 2006, the 
first sent before initially deciding that claim in a rating 
decision dated November 2002.  Such notice reflects 
compliance with the requirements of the law as found by the 
Court in Pelegrini II.  

The content of such notice does not reflect compliance with 
pertinent regulatory
provisions and case law, noted above.  For instance, in the 
letters, the RO notified
the veteran that, to substantiate her claim, she must submit 
evidence demonstrating
a worsening of her disability.  The RO did not notify the 
veteran of the need to
submit evidence showing the effect that worsening had on her 
employment and
daily life.  The RO also did not provide the veteran any 
information on disability
ratings or effective dates.  A remand for additional 
notification is unnecessary,
however, because the decision below is favorable and fully 
complies with the
parties' instructions, set forth in their joint motion.     

B.  Duty to Assist

VA made reasonable efforts to identify and obtain relevant 
records in support of the claims being decided.  38 U.S.C.A. 
§ 5103A(a), (b), (c) (West 2002).  Specifically, the RO 
secured and associated with the claims file all evidence the 
veteran identified as being pertinent to her claim, including 
service medical records and post-service VA treatment 
records.  Since then, the veteran has not indicated that 
there is other information or evidence to secure in support 
of her claims.  In fact, during the course of this appeal, 
she submitted multiple written statements indicating that she 
had nothing further to submit.  The RO also conducted medical 
inquiry in support of the veteran's claim by affording the 
veteran VA examinations, during which VA examiners addressed 
the severity of the disability at issue in this appeal.  

Under the facts of this case, "the record has been fully 
developed," and "it is difficult to discern what additional 
guidance VA could have provided to the veteran regarding what 
additional evidence [s]he should submit to substantiate h[er] 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
see also Livesay v. Principi, 15 Vet. App. 165, 178 (2001) 
(en banc) (observing that the VCAA is a reason to remand 
many, many claims, but it is not an excuse to remand all 
claims); Reyes v. Brown, 7 Vet. App. 113, 116 (1994); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991) (both observing 
circumstances as to when a remand would not result in any 
significant benefit to the claimant). 

II.  Analysis of Claim

The veteran seeks an increased evaluation for bilateral shin 
splints.  She contends that the 10 and 20 percent evaluations 
assigned this disability do not accurately reflect the 
severity of her left and right leg symptomatology.  Such 
symptomatology allegedly includes painful ankles and knees 
and tenderness anteriorly and negatively affects the 
veteran's bone density.  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2007).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower evaluation will be assigned.  
38 C.F.R. § 4.7 (2007).

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found. In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).  In 
other cases, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
However, in such cases, when the factual findings show 
distinct time periods during which a claimant exhibits 
symptoms of the disability at issue and such symptoms warrant 
different evaluations, staged evaluations may also be 
assigned.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 
(2007).

A disability may require re-evaluation in accordance with 
changes in a veteran's condition.  In determining the level 
of current impairment, it is thus essential that the 
disability be considered in the context of the entire 
recorded history.  38 C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability due to damage or infection in the parts of the 
system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
evaluations are based adequately portray the anatomical 
damage and the functional loss with respect to all of these 
elements.  The functional loss may be due to absence of part, 
or all, of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45 (2007).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: less movement than normal; more movement than 
normal; weakened movement; excess fatigability; 
incoordination, impaired ability to execute skilled movements 
smoothly; and pain on movement, swelling, deformity or 
atrophy of disuse.  Instability of station, disturbance of 
locomotion, interference with sitting, standing and weight-
bearing are related considerations.  38 C.F.R. 
§ 4.45 (2007); see also DeLuca v. Brown, 8 Vet. App. 202, 
206-7 (1995) holding that VA's review of a service-connected 
musculoskeletal disability must include an assessment of the 
functional impairment caused by that disability and that, if 
the service-connected disability involves a joint rated based 
on limitation of motion, adequate consideration must be given 
to functional loss due to pain under 38 C.F.R. § 4.40, and 
functional loss due to weakness, fatigability, incoordination 
or pain on movement of a joint under 38 C.F.R. § 4.45).  
Painful, unstable, or maligned joints due to healed injury 
are entitled to at least the minimum compensable evaluation 
for the joint.  38 C.F.R. § 4.59 (2007).  

In this case, the RO has rated the veteran's bilateral shin 
splints as a single, 10 percent disabling disability from 
July 24, 2001 to February 15, 2006, and as  a single, 20 
percent disabling disability from February 16, 2006, pursuant 
to Diagnostic Code (DC) 5262, by analogy.  

When, as in this case, an condition is encountered that is 
not listed in the rating schedule, it is permissible to rate 
that condition under a closely related disease or injury in 
which not only the functions affected, but the anatomical 
localization and symptomatology are closely analogous.  
Conjectural analogies are to be avoided as is the use of 
analogous ratings for conditions of doubtful diagnosis or for 
those not fully supported by clinical and laboratory 
findings.  38 CFR § 4.20 (2007).

DC 5262, which governs impairment of the tibia and fibula, 
provides that a 10 percent evaluation is assignable for 
malunion with slight knee or ankle disability.  A 20 percent 
evaluation is assignable for malunion with moderate knee or 
ankle disability.  A 30 percent evaluation is assignable for 
malunion with marked knee or ankle disability.  A 40 percent 
evaluation is assignable for nonunion with loose motion, 
requiring brace.  38 C.F.R. § 4.71a, DC 5262 (2007). 

DCs 5260 and 5261 are also applicable in this case.  They 
provide that a 10 percent evaluation is assignable for 
flexion of the leg limited to 45 degrees and extension of the 
leg limited to 10 degrees.  A 20 percent evaluation is 
assignable for flexion of the leg limited to 30 degrees and 
extension of the leg limited to 15 degrees.  A 30 percent 
evaluation is assignable for flexion of the leg limited to 15 
degrees and extension of the leg limited to 20 degrees.  38 
C.F.R. § 4.71a, DCs 5260, 5261 (2007); see also VAOGCPREC 9-
2004 (Sept. 17, 2004) (holding that separate evaluations 
under 38 C.F.R. § 4.71a, DC 5260 (leg, limitation of flexion) 
and DC 5261 (leg, limitation of extension) may be assigned 
for disability of the same joint).

An increased evaluation may also be assigned under DC 5256, 
which provides that an evaluation in excess of 20 percent is 
assignable for ankylosis of the knee.  38 C.F.R. § 4.71a, DC 
5256 (2007).

As explained below, the evidence in this case establishes 
that the veteran's bilateral shin splint disability picture 
more nearly approximates the criteria for an increased 
evaluation based on the assignment of separate evaluations 
for each leg and application of the bilateral factor.

The veteran's shin splints affect both, and produce distinct 
symptomatology in each, of the veteran's legs.  It is thus 
more appropriate to rate her bilateral shin splints, now 
considered a single disability, as two separate disabilities, 
one affecting the right lower extremity and one affecting the 
left lower extremity.  See Esteban v. Brown, 6 Vet. App. 259, 
262 (1994) (holding that service connection for distinct 
disabilities resulting from the same injury may be 
established if the symptomatology for one condition is not 
duplicative or, or overlapping with, the symptomatology of 
the other condition).  See also Fanning v. Brown, 4 Vet. App. 
225, 230 (1993) (holding that an evaluation of the same 
disability under various diagnoses is to be avoided).   

1.  From July 24, 2001 to February 15, 2006

As previously indicated, the veteran had active service from 
November 1975 to May 1977.  During this time period, she once 
received treatment for shin splints.  

She did not again complain of this condition until many years 
after discharge, in June 1991, during a VA examination.  On 
that date, an examiner confirmed intermittent bilateral lower 
extremity discomfort, but noted no other abnormalities 
secondary to the condition.  X-rays of the tibia and fibula, 
bilaterally, were normal.

In 1999, during a VA outpatient treatment visit, the veteran 
complained of bilateral leg cramps.  Later that year, in July 
1999, she underwent a VA examination, during which an 
examiner noted that there was no evidence of shin splints.  
He based this opinion on a physical evaluation and results of 
a nuclear bone scan.  He also noted no abnormalities of the 
legs, including the knees and ankles.  

In 2000 and 2001, during VA outpatient treatment visits, the 
veteran again complained of bilateral leg cramps as well as 
pain.  One physician noted residuals of shin splints and 
characterized those residuals as stable; another noted knee 
pain.  During a VA muscles examination conducted in December 
2001, an examiner identified the following residual of the 
shin splints: bilateral leg pain when walking or after 
prolonged periods of standing.  He noted no functional 
limitation secondary to this pain.  X-rays of the knees taken 
in 2001 and 2002 revealed no abnormalities.

Since the veteran filed her claim for an increased evaluation 
for bilateral shin splints in January 2003, she has undergone 
additional VA examinations and sought treatment for leg 
complaints.  

In May 2003, during a VA joints examination, she reported 
burning and aching shins and painful knees.  An examiner 
noted tenderness to palpation of the anterior tibial muscles, 
normal range of motion of the ankles, and range of motion of 
both knees from 0 to 130 degrees with slight medal 
tenderness.  He indicated that the veteran had had a 
progression of symptoms related to her shin splints, but that 
the examination was normal.  X-rays of the knees revealed no 
abnormalities.  

Later that year, during VA outpatient treatment visits, the 
veteran reported pain, tingling and numbness in both lower 
legs.  Physicians noted that the veteran had diabetes 
mellitus.  They did not identify any abnormalities secondary 
to shin splints; testing revealed no electrophysiologic 
evidence of peripheral neuropathy.  The veteran expressed 
similar complaints from 2004 to 2005. 

The above evidence establishes that, from July 24, 2001 to 
February 15, 2006, the veteran's shin splints manifested as 
discomfort and/or pain in the legs and knees.  Such symptoms 
warrant the assignment of two separate 10 percent evaluations 
for right and left lower extremity disabilities.  There is no 
evidence of record indicating that, during this time frame, 
the veteran experienced more than slight right or left knee 
or ankle disability, extension of either leg limited to 15 
degrees, flexion of either leg limited to 30 degrees or 
ankylosis of either knee.  Evaluations in excess of 10 
percent are thus not assignable for shin splints of the right 
and left lower extremities under any other applicable DC. 

That notwithstanding, when a partial disability results from 
disease or injury of both arms, or of both legs, or of paired 
skeletal muscles, the ratings for the disabilities of the 
right and left sides will be combined as usual, and 10 
percent of this value will be added (i.e., not combined) 
before proceeding with further combinations, or converting to 
degree of disability.  The bilateral factor will be applied 
to such bilateral disabilities before other combinations are 
carried out and the rating for such disabilities including 
the bilateral factor will be treated as one disability for 
the purpose of arranging in order of severity and for all 
further combinations.  38 C.F.R. § 4.26 (2007).  

The correct procedure in applying the bilateral factor to 
disabilities affecting both lower extremities is to combine 
the ratings of the disabilities affecting the four 
extremities in the order of their individual severity and 
apply the bilateral factor by adding, not combining, 10 
percent of the combined value thus attained.  38 C.F.R. 
§ 4.26(b).  The bilateral factor is not applicable unless 
there is partial disability of compensable degree in each of 
two paired extremities, or paired skeletal muscles.  38 
C.F.R. § 4.26(c).  

In this case, a bilateral factor is applicable to the 
veteran's shin splint disabilities because they result from 
injury to both legs.  Combining the 10 percent ratings of 
these disabilities yields the number 19 under 38 C.F.R. § 
4.25, Table I - Combined Ratings Table (2007).  Applying the 
bilateral factor requires adding on 10 percent of this 
number, or 1.9, to the combined rating of 19, resulting in 
20.9.  Rounding up, this yields a combined rating of 21 for 
the lower extremities, which, when the RO effectuates this 
decision, will in turn be further combined with the 30 
percent rating of the veteran's other service-connected 
disability, post-traumatic stress disorder.  

2.  Since February 16, 2006

On February 16, 2006, the veteran underwent a VA examination, 
during which she reported that she had not been able to run 
since getting shin splints in service.  She also reported 
that she felt tingling in her legs and experienced fatigue 
after walking long distances.  She noted that her leg 
problems necessitated the use of cane and knee braces.  She 
reported that constant sharp, burning, cramping pain in the 
legs and muscle spasms caused her to miss five days of work 
monthly.  

The examiner noted that the veteran walked with a limp 
favoring her right leg and required a cane for ambulation.  
He also noted limitation of motion of the knees and ankles, 
including flexion of the right knee to 115 degrees and 
flexion of the left knee to 120 degrees (normal being 140 
degrees), and dorsiflexion of the right and left ankles to 10 
degrees (normal being 20 degrees), all with pain.  He 
indicated that the veteran's knee and ankle joints were not 
additionally limited on repetitive use or secondary to 
fatigue, weakness, lack of endurance or incoordination.  He 
concluded that the veteran's shin splint disability was 
causing moderate impairment of the veteran's ability to 
engage in daily activities.  

This level of impairment warrants the assignment of 20 
percent evaluations under DC 5262 for right and left lower 
extremity disabilities.  There is no evidence of record 
indicating that, since February 16, 2006, the veteran has 
experienced more than moderate knee or ankle disability, 
extension of either leg limited to 20 degrees, flexion of 
either leg limited to 15 degrees or ankylosis of either knee.  
Evaluations in excess of 20 percent are thus not assignable 
for shin splints of the right and left lower extremities 
under any other applicable DC. 

Again, a bilateral factor is applicable to the veteran's shin 
splint disabilities.  Combining the 20 percent ratings of 
these disabilities yields the number 36 under 38 C.F.R. § 
4.25, Table I - Combined Ratings Table.  Applying the 
bilateral factor requires adding on 10 percent of this 
number, or 3.6, to the combined rating of 36, resulting in 
39.6.  Rounding up, this yields a combined rating of 40 for 
the lower extremities, which, when the RO effectuates this 
decision, will in turn be further combined with the 30 
percent rating of the veteran's other service-connected 
disability, post-traumatic stress disorder.  

3.  Conclusion

In an exceptional case, an increased evaluation is available 
on an extraschedular basis.  In this case, however, there is 
no indication of record that the schedular criteria are 
inadequate to evaluate the veteran's right and left lower 
extremity disabilities.  There is no evidence of record 
establishing that either of these disabilities, alone, causes 
marked interference with employment or necessitates frequent 
periods of hospitalization.  The veteran's claim does not 
present such an exceptional or unusual disability picture as 
to render impractical the application of the regular 
schedular standards.  The Board is thus not required to 
remand this claim to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2007).  See Bagwell v. 
Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. 
App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).

The rating schedule is designed to accommodate changes in 
condition; therefore, the veteran may be awarded different 
evaluations in the future should either of her disability 
pictures change.  See 38 C.F.R. § 4.1.  At present, however, 
the evaluations noted above are the most appropriate given 
the medical evidence of record.

In light of the foregoing, the Board concludes that the 
criteria for entitlement to an increased evaluation for shin 
splints of the right lower extremity, evaluated as 10 percent 
disabling from July 24, 2001 to February 15, 2006, and as 
20 percent disabling from February 16, 2006, based on 
application of the bilateral factor, are met.  The Board 
further concludes that the criteria for entitlement to a 
separate 10 percent evaluation, from July 24, 2001 to 
February 15, 2006, and a separate 20 percent evaluation, from 
February 16, 2006, for shin splints of the left lower 
extremity, with application of the bilateral factor, are met.  
In reaching this decision, the Board considered the complete 
history of the disabilities at issue as well as the current 
clinical manifestations and the effect the disabilities have 
on the earning capacity of the veteran.  38 C.F.R. §§ 4.1, 
4.2, 4.41 (2007).  


ORDER

A separate 10 percent evaluation, from July 24, 2001 to 
February 15, 2006, and a separate 20 percent evaluation, from 
February 16, 2006, for shin splints of the left lower 
extremity, with application of the bilateral factor, is 
granted subject to statutory and regulatory provisions 
governing the payment of monetary benefits.  

An increased evaluation for shin splints of the right lower 
extremity, evaluated as 10 percent disabling from July 24, 
2001 to February 15, 2006, and as 20 percent disabling from 
February 16, 2006, based on application of the bilateral 
factor, is granted subject to statutory and regulatory 
provisions governing the payment of monetary benefits.  



____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


